Citation Nr: 1625523	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that this issue is now being characterized as an acquired psychiatric condition to include PTSD and major depressive disorder.  In recharacterizing this claim, the Board has considered a holding of the Court that, although a Veteran's claim identified PTSD (also claimed as alcohol and drug abuse), the Board's analysis is not necessarily limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue on appeal has been recharacterized to consider all reported symptoms and disabilities associated with the claimed memory loss in accordance with Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's acquired psychiatric condition to include PTSD and major depressive disorder.

The Veteran asserts entitlement to an acquired psychiatric condition to include PTSD and major depressive disorder based on exposure to a traumatic event while on a flight line on the Clark Air Force Base in the Philippines during the Vietnam War.  The Veteran detailed that he was nosing around and looked inside an aircraft and saw body bags and smelled "death."  See Veteran's statement dated September 15, 2010.  The Veteran talked to his mother after seeing the body bags and thought one of those bodies could have been his cousin.  He detailed that after this instance he was not the same, he stopped going to work, he went absent without leave (AWOL), disrespected authority and started using drugs and alcohol.  See statements in support of claim for service connection for post-traumatic stress disorder received September 15, 2010 and dated March 20, 2012 and 2016 Board hearing transcript.  

The Veteran was afforded a VA examination in March 2011 with a clarification addendum provided also in March 2011.  The Veteran was diagnosed with PTSD and major depression.  In addition to seeing dead bodies, the Veteran reported that he felt like he was "fighting two wars" as he was in a racial war with other people.  He was afraid and his bunkmate had swastikas tattooed on his neck.  See March 2011 VA examination.  In response to the question that asked, if PTSD is diagnosed, is it as least as likely as not that the PTSD is related to the Veteran's fear of hostile military or terrorist activity to support a diagnosis, the VA examiner stated that the Veteran was on the defensive because of racism that existed with his peers.  As a black man in the 1960s, racial tensions were as high in the military as they were in civilian life.  In the March 2011 addendum, the examiner explained that the current mental condition (PTSD and depressive disorder) was not related to fear of hostile military or terrorist activity.  As stated in his original report, the Veteran was on the defensive because of racial tension.  The Veteran felt the military was racially motivated.  

The Veteran testified in a May 2016  Board hearing that he disputed the basis of the examiner's findings, notably, the findings that the mental condition was not related to military or terroristic activity, but rather racially motivated.  He did not "agree to that at all."  He noted that "it could have" had some impact, because he was a 19 year old kid in a war and they were going to have civil rights issues.  He stated a "kid is gonna express that he had feelings for what was happening back home, because what was happening back home affected him overseas."  The Veteran reported that he was hearing about racial tension through phonecalls home and it impacted him while he was overseas.  In light of the Veteran's testimony, the board finds an updated VA examination is required to address the etiology of the Veteran's acquired psychiatric condition.

In addition, the Veteran's representation argued that he believes military personnel records have not been associated with the claims file, as only one document has been obtained.  The Veteran contends after seeing the dead bodies he went AWOL and received an Article 15.  The representative argues these actions would have been documented in his military personnel records, which were not currently of record and requested that the VA obtain any outstanding government records to substantiate the claim.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to locate the Veteran's outstanding military personnel files and must document all attempts to do so.  The RO must make additional requests for records from all appropriate records repositories.  All attempts to obtain these personnel records must be documented and associated with the evidence of record.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e)  (2015).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.   Thereafter, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric condition to include PTSD and major depressive disorder.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Clearly identify any current acquired psychiatric condition diagnoses to include any PTSD and/or major depressive disorder.  Thereafter, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, is (1) caused by or (2) etiologically related to active duty service.

The examiner should reconcile any opinion with all other clinical evidence of record.

Any and all opinions must be accompanied by a complete rationale.  

3.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




